Citation Nr: 1002679	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-38 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right elbow fracture.

2.  Entitlement to an effective date prior to September 19, 
2008, for the award of service connection for right carpal 
tunnel syndrome as secondary to the service-connected 
residuals of a right elbow fracture.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






	

INTRODUCTION

The Veteran served on active duty from January 1962 to July 
1962, from June 1964 to September 1973, and from January 1974 
to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and March 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a right elbow fracture addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran filed claim for an increased rating for 
residuals of a right elbow fracture in August 2005; service 
connection for carpal tunnel syndrome was not claimed at that 
time.

2.  In an August 29, 2005, statement, in support of his claim 
for an increased evaluation for his right elbow disability, 
the Veteran noted that his middle, ring, and little fingers 
became numb with use of his arm.  He reported constant 
discomfort with these fingers because they went numb and 
tingled when the Veteran closed them or attempted to grip 
anything.  

3.  In accordance with Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006), because the Veteran submitted a timely 
appeal for an earlier effective date for service connection 
for carpal tunnel syndrome, the Board has jurisdiction to 
consider whether there was a pending unadjudicated claim for 
carpal tunnel syndrome prior to September 19, 2008.  

4.  The Veteran's August 29, 2005 statement constitutes an 
informal claim for carpal tunnel syndrome.  

5.  The Veteran evidenced an implicit intent to seek service 
connection for carpal tunnel syndrome in August 2005; thus, 
the Veteran may be considered to have had a pending 
unadjudicated claim for carpal tunnel syndrome prior to 
September 19, 2008.  

6.  Evidence of record establishes entitlement to service 
connection to carpal tunnel syndrome on August 31, 2005.   


CONCLUSION OF LAW

The criteria for assignment of an effective date of August 
31, 2005, for the grant of service connection for right 
carpal tunnel syndrome are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

The instant claim arises from the denial of an earlier 
effective date for the award of service connection for carpal 
tunnel syndrome, right hand.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court or CAVC) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id 
at 490-91.  Although VA has not supplied the claimant with 
specific VCAA notice with respect to the Veteran's earlier 
effective date claims, VA's duty to notify in this case has 
been satisfied.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Earlier Effective Date

The Veteran has argued, in substance, that the effective date 
for the grant of service connection for right carpal tunnel 
syndrome should date back to August 31, 2005, the date his 
claim for an increased rating for residuals of a service-
connected left elbow fracture was received.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Except as otherwise provided, the effective date of an 
evaluation and award for pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

A "claim" is defined as a formal or informal communication, 
in writing, requesting a determination of entitlement, or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§§ 3.1(p), 3.151 (2009).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from the claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155 (2009).  Such informal claim must 
identify the benefit sought.  Id.  The date of receipt of a 
claim is the date on which a claim, information, or evidence 
is received by VA. 38 C.F.R. § 3.1(r) (2009).

The Veteran contends in various lay statements that he is 
entitled to an earlier effective date because he complained 
of symptoms throughout the course of his appeal which were 
later attributed to a diagnosis of carpal tunnel syndrome.  

Although medical evidence reflects a current diagnosis of 
carpal tunnel syndrome, the effective date of service 
connection is determined by the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  

With respect to the phrase "the date entitlement arose", 
the regulation has not defined that term.  The CAVC, however, 
has stressed what that phrase does not mean, however.  In 
McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the CAVC found 
that that the date evidence is submitted or received is 
irrelevant when considering the effective date of an award.  
In McGrath v. Gober, the CAVC offered the following:

As noted above, the effective date of an 
award "shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the date of receipt of application 
therefor."  Thus, when an original claim 
for benefits is pending, as the Board 
found here, the date on which the 
evidence is submitted is irrelevant even 
if it was submitted over twenty years 
after the time period in question." 

McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" 
and used that date, rather than an earlier date of receipt of 
the pending claim (the claim had been pending for over 20 
years), as the effective date.  The Board infers from this 
that the date entitlement arose is not meant to be the date 
of an examination, but rather, the date that VA received the 
pending claim for PTSD, especially where VA had simply failed 
to address the claim for several years.

The CAVC's analysis explains the applicable statute, 38 
U.S.C.A. § 5110.  According to § 5110 (a), unless 
specifically provided elsewhere in this chapter, the 
effective date based on a claim reopened will be fixed in 
accordance with facts found, but will not be earlier than the 
date of receipt of application therefor.  The only other 
provision that might apply and that appears elsewhere in that 
chapter is § 5110 (g), where the phrase "...pursuant to any 
Act or administrative issue,..." is used.  This phrase 
delimits the effective date based on a new or changed 
regulation to a date no earlier than the date of the new or 
revised regulation.

The phrase "date entitlement arose", as used in VA 
regulations, does not appear in the statute.  Conversely, the 
phrase "...pursuant to any Act or administrative issue," 
appears in the statute, but does not appear in the 
regulation.  The Board infers from these facts that the 
phrase "date entitlement arose" as used in 38 C.F.R. § 
3.400 must refer to § 5110 (g) "...pursuant to any Act or 
administrative issue,".  Thus, the Board need not consider 
the date that a physician offered a favorable diagnosis or 
medical nexus opinion to be the date that entitlement arose.  
This conclusion is borne out in Lalonde v. West, 12 Vet. App. 
377 (1999), where the CAVC stressed that the effective date 
for an award of service connection is not based on the 
earliest medical evidence demonstrating a causal connection, 
but on the date of the claim for service connection.  In this 
case, the "date entitlement arose" refers to the date of 
enactment of current 38 U.S.C.A. § 1110, which authorizes 
compensation for any service-connected disability.  

As noted, the Veteran submitted an August 2005 request for 
increased compensation for service-connected residuals of a 
right elbow fracture.  He stated that his middle, ring, and 
little fingers became numb with use of his arm.  He reported 
constant discomfort with these fingers because they went numb 
and tingled when the Veteran closed them or attempted to grip 
anything.  The Board finds, upon a liberal reading of the 
August 2005 statement, that the Veteran arguably evidenced a 
belief in entitlement to service connection for carpal tunnel 
syndrome.  

The Board notes that subsequently, the Veteran submitted a 
claim for service connection for carpal tunnel syndrome dated 
September 16, 2008.  The RO granted service connection for 
carpal tunnel syndrome in March 2009 in part based on 
findings contained in a July 17, 2008 nerve conduction study.  
The July 2008 findings provide the earliest medical evidence 
confirming a current diagnosis of carpal tunnel syndrome; and 
the earliest evidence of a nexus between the Veteran's 
current diagnosis of carpal tunnel syndrome and his service-
connected residuals of a right elbow fracture.  However, the 
RO determined that an effective date corresponding to his 
formal claim for service connection for carpal tunnel 
syndrome was warranted.  

In various lay statements, the Veteran noted a belief that 
his hand disorder was directly attributable to his elbow 
disability.  Based on the foregoing and resolving any 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's August 2005 statement constitutes an informal 
claim for carpal tunnel syndrome.  The Board finds further, 
that prior to the Veteran's August 2005 statement, there are 
no documents of record that could be construed as a formal or 
informal claim for service connection for carpal tunnel 
syndrome.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

The Veteran is competent to report that he believed that 
tingling and numbness in his right hand were part and parcel 
of an increase in disability associated with his right elbow 
fracture, and that he did not know that carpal tunnel 
syndrome was treated as a separate disability.  The Board has 
no reason to question the Veteran's credibility.  

In the case of Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006) and Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007), the Federal Circuit and the CAVC emphasized, 
respectively, that VA is required to construe all of a pro se 
Veteran's pleadings sympathetically.  Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. 
App. 232, 243 (2007); See also Andrews v. Nicholson, 421 F.3d 
(Fed. Cir. 2005); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  The Board has considered the Veteran's pleadings 
sympathetically in making a determination on whether his 
August 2005 statement may be considered as a formal or 
informal claim for service connection for carpal tunnel 
syndrome.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
Veteran filed a claim for residuals from an automobile 
accident.  The RO granted service connection for a shoulder 
disability, but denied a claim for residuals of a head 
injury.  The Veteran did not file a claim at that time for a 
psychiatric disability.  The RO's decision did not 
specifically address any secondary claim for psychiatric 
disability, although it did note in its narrative that the 
"VA exam shows no psychiatric symptomatology noted at 
present time."  The Veteran later sought to reopen his claim 
for residuals of a head injury.  After the claim for head 
injury residuals was granted, he filed a claim for a 
psychiatric disorder.  Eventually, a claim for a psychiatric 
disability was granted.  The Veteran maintained that the RO 
should have assigned an effective date as of his initial 
claim for service connection for residuals from the 
automobile accident.  The CAVC dismissed the Veteran's appeal 
for lack of jurisdiction, as there had been no Board decision 
on the issue of entitlement to an earlier effective date, and 
the specific argument made on the basis of clear and 
unmistakable error (CUE) had not been previously raised.  
This decision was affirmed by the Federal Circuit. 

In rejecting the Veteran's contentions, the Federal Circuit 
declined to accept the claimant's assertion in Deshotel, that 
a psychiatric claim remained pending and unadjudicated.  The 
Federal Circuit stated, "[w]here the Veteran files more than 
one claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims, but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to 
run."  Relying on the language in Andrews v. Nicholson, 421 
F.3d at 1281, the Federal Circuit held that if the Veteran 
believed that the RO improperly failed to address his claim 
for psychiatric disability benefits when it granted service 
connection for his head injuries, his remedy was either to 
file a timely direct appeal or to file a clear and 
unmistakable error (CUE) claim seeking to reopen the RO 
decision.

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the CAVC 
also addressed the issue of jurisdiction.  The CAVC stated 
that Deshotel and Andrews stand for the proposition that, 
where an RO decision discusses a claim in terms sufficient to 
put the claimant on notice that it was being considered and 
rejected, then it constitutes a denial of that claim even if 
the formal adjudicative language does not "specifically" 
deny that claim.  Id. at 239.  Because there was no such 
denial in the Ingram case, the CAVC found that they had 
jurisdiction over the appeal because it was not a collateral 
attack on prior RO decision.  The CAVC found, assuming that a 
claim had been reasonably raised, that a reasonably raised 
claim remains pending until there is either a recognition of 
the substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent "claim" for the same 
disability.  The CAVC also found that a sympathetic reading 
of the Veteran's pleadings could not be based on a standard 
that requires legal sophistication beyond that which can be 
expected of a lay claimant and must consider whether the 
appellant's submissions have articulated a claim.  The case 
was remanded so that the Board could consider whether 
submissions in support of that Veteran's application raised a 
claim for benefits based on a sympathetic reading of those 
documents that did not require conformance with legal 
pleading requirements or intent to seek those benefits 
explicitly.

In Deshotel, the Veteran did not perfect an appeal based on 
an earlier effective date, therefore, the CAVC did not have 
jurisdiction over that matter.  See Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  In contrast, because the 
Veteran in this case submitted a timely appeal for an earlier 
effective date for service connection for carpal tunnel 
syndrome, the Board has jurisdiction to consider whether 
there was a pending unadjudicated claim for this disorder 
prior to September 2008.  The Board finds that arguably the 
Veteran's August 2005 statement may constitute an informal 
claim for service connection for carpal tunnel syndrome.  
Unlike the Deshotel case, there was no mention of carpal 
tunnel syndrome made in the February 2006 rating decision in 
which the Veteran may deduce that the claim was adjudicated 
by the RO.  Id; See also Ingram v. Nicholson, 20 Vet. App. 
156 (2006) .  

The Board finds potential conflict between the Ingram v. 
Nicholson, 20 Vet. App. 156 (2006), case and the Federal 
Court holdings in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006).  In that regard, the Board finds that Deshotel 
and Andrews are controlling.  The Board has nonetheless 
considered the application of Ingram to the present case.  

The CAVC stated in Ingram that a reasonably raised claim 
remains pending until there is either a recognition of the 
substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent "claim" for the same 
disability.  Upon a sympathetic reading of the Veteran's 
August 2005 claim for an increased rating for residuals of a 
right elbow fracture, in accordance with Ingram v. Nicholson, 
20 Vet. App. 156 (2006); the Board finds that the Veteran may 
have evidenced an implicit intent to seek service connection 
for carpal tunnel syndrome.  Therefore, the Veteran may be 
considered to have had a pending unadjudicated claim for 
carpal tunnel syndrome prior to September 19, 2008.  

The Board finds that the Veteran did not articulate either an 
implicit or explicit intent to seek service connection for 
carpal tunnel syndrome at any time prior to August 29, 2005.  
Prior to August 2005, the Veteran did not request a 
determination on entitlement to service connection for carpal 
tunnel syndrome, he did not evidence a belief in entitlement 
to service connection for carpal tunnel syndrome, and he did 
not communicate an intent to apply for service connection for 
carpal tunnel syndrome.  See 38 C.F.R. §§ 3.1(p), 3.151 § 
3.155 (2009).  

The Board finds that evidence of record met all eligibility 
criteria for the benefits at the time of the effective date 
of the law and continuously thereafter to the date of his 
claim for carpal tunnel syndrome received on August 31, 2005.  
In this case, the Board has liberally construed the Veteran's 
August 2005 statement as an informal claim for service-
connection for carpal tunnel syndrome.  The CAVC has 
acknowledged that the effective date based on an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a casual connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  
Therefore, with application of the provisions of 38 C.F.R. 
§ 3.114, the Board finds that an earlier effective date of 
August 31, 2005, is warranted.


ORDER

Entitlement to an effective date of August 31, 2005, for the 
award of service connection for carpal tunnel syndrome, right 
hand, as secondary to the service-connected residuals of a 
right elbow fracture, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand is necessary prior to the 
adjudication of his claim for entitlement to a rating in 
excess of 10 percent for residuals of a right elbow fracture.

Additional medical evidence has been associated with the 
claims folder that was not of record when the supplemental 
statement of the case (SSOC) was issued in October 2008.  
These records consist of a relevant VA fee-basis (MES 
contract examination) examination report authored in May 
2009.  Applicable VA regulations require that pertinent 
evidence associated with the claims file must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2009).  A review 
of the claims folder does not indicate that any such waiver 
has been received.  Although such records were considered in 
a July 2009 statement of the case addressing the issues of a 
higher rating for vertigo and the earlier effective date 
issue addressed in this decision, the additional medical 
evidence has not been considered in connection with the 
Veteran's claim for increase for his service-connected right 
elbow disability.  Therefore, remand is required for RO 
consideration of this new evidence.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must consider all new 
evidence of record, to include a May 2009 
VA examination report, in conjunction with 
the Veteran's claim for entitlement to a 
rating in excess of 10 percent for 
residuals of a right elbow fracture.

2.  After completing the above action and 
any other development as may be necessary 
as a consequence of the action taken in 
the paragraph above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


